DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 8 is unclear because it recites "wherein the thread is not a combustion-resistant metal thread".  As claim 8 depends from two different claims, i.e. claims 1 and 7, reciting "threads", it is unclear to which "thread" claim 8 refers.  For the sake of compact prosecution and because claim 8 immediately follows claim 7, the "thread" of claim 8 is interpreted herein as referring to "thread" recited in line 8 of claim 7.  Appropriate correction is required. 

	Claim 9 is indefinite because it recites "the wire".  As "a wire" is not recited in one of the preceding claims from which claim 9 depends, "the wire" lacks proper antecedent basis.  For the sake of compact prosecution, "the wire" is interpreted herein as referring to "the thread" of claim 8.  Appropriate correction is required.

	Claims 10-12 are also rejected under 35 U.S.C. 112(b) because they depend from claim 8 and/or 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo in view of Blumendraht (Blumendraht Floral Wire Factory, "Floral Stem Wire, 16-32 gauge, 20-60cm", 2011, p. 1-2). Evidence for the wire gauge-to- diameter conversion is provided by Pyromation (Pyromation "Wire: Standard Wire Gauge Conversions", 2001, p. 1).  Evidence for claim 3 is provided by The Engineering Toolbox (The Engineering Toolbox, "Metals-Melting Temperatures", 2012, p. 1). 


Regarding claims 1, 3, 4, and 7, Puleo teaches branch assemblies comprising a branch portion (104), which includes a rod having a main portion extending 
.   

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US Pat. No. 4,774,113) in view Blumendraht and Puleo and as evidenced by Pyromation and The Engineering Toolbox. 
Regarding claims 1, 3, 4, and 7, Shaffer teaches branch assemblies each comprising a branch portion (8), which includes a rod (5, 9) having a main portion extending intermediate to a first end portion (unlabeled) and a second end portion (unlabeled), and a group of sub-branches (4, 7), each including a flexible member (1, 2) having a first end portion (unlabeled) and a second end portion (unlabeled) and artificial foliage comprising many strands (3) attached to and extending outwardly from a portion of the flexible member (Figs. 1-4; Abstract; col. 1, 35-60; col. 2, ln. 20-43).  The branch assembly is manufactured by connecting the first end of a group of sub-branches to a branch portion and winding a continuous length of fire-retardant resinous material (i.e. "wire" or "thread") latitudinally about the branch portion and the connected first end portion of each sub-branch, thereby attaching the a group of sub-branches to the branch portion (col. 1, ln. 40-50).  Each branch assembly can arbitrarily be referred to as a "first", "second", "third", etc. "branch assembly" with its corresponding branch portion being referred to as a "first", "second", "third" etc. branch portion and its group of sub-branches being "first", "second", "third", etc. group of sub-branches. As shown in Figure 4, multiple branch assemblies are attached to a single trunk portion (8, 10) (Fig. 4).  As all of the branch assemblies (item 4 and unlabeled connective branch portions) in a tree are connected to a single trunk portion (8, 10) at various different locations (i.e. "first location" "second location", etc., wherein the "first location is displaced axially from the second location") along its length, all of the other branch assemblies, which include 
The teachings of Shaffer differ from the current invention in that the wrappings on his product are not taught to comprise a combustion-resistant metal thread (or wire). However, as Figures 2-4 demonstrate that the material used for attaching the sub-branches (4, 7) to the branch portion(s) (5, 9, and 10) is wire/thread-shaped (Figs. 2-4).  Shaffer also teaches that the wrapping material should be capable of securing the sub-branches to a branch and that it should have a color, such as green, that simulates a natural branch (col. 1, ln. 40-46). Blumendraht further teaches that that floral stem wire, which may comprise 16- to 32-gauge (i.e. about 0.23 to 1.3 mm diameter) iron, galvanized, or stainless steel wire, can include a green coating and is perfect for arranging foliage, attaching together plant parts, and reinforcing stems (p. 1; photos demonstrate that the "Green Floral Stem Wire" has a green coating).  Blumendraht further teaches that the wire can be wrapped around stems in order to support heavy plant parts (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to use continuous 16- to 32-gauge (i.e. about 0.23 to 1.3 mm diameter) green floral wire comprising iron, galvanized, or stainless steel (i.e. also comprising iron) wire (i.e. "metal thread"), and a green coating as the windings/wrapping material for connecting together the components of Shaffer's branch assemblies because the material is green and perfect for arranging foliage, connecting together plant parts, and providing support and reinforcement to plant parts, as taught by Blumendraht.  The instantly claimed 
The teachings of Shaffer further differ from the current invention in that the foliage on the sub-branches is not taught to be made from a strip comprising many polymeric strands.  However, Puleo teaches a method of making sub-branches and artificial pine tree foliage that includes twisting a strip of polymeric material having many filaments, or "thistles", between the flexible portions making up a sub-branch (col. 5, ln. 4-12).  Puleo teaches that a variety of materials, including fire-retardant, polymeric materials, can be used to make the strips, that making the "leaves" (i.e. sub-branches) in such a way simulates pine needles that provide an artificial tree with a natural look, and that the number and size of the thistles (i.e. how the strip is cut) can be varied in order to achieve a desired aesthetic effect (col. 5, ln. 11-19).  As such, it would have been obvious to one of ordinary skill in the art to make Shaffer's sub-branches to include strips of fire-retardant polymeric materials cut to have many fine strands representing thistles because Puleo teaches that doing so is an effective and useful way to make artificial pine tree parts/branches/leaves and in order to achieve a desired natural look or other aesthetic effect.  

 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo in view of Blumendraht, as applied to claim 4 above and evidenced by Pyromation and The Engineering Toolbox, and as evidenced by or further in view of Greenden (Greenden, "Galvanized Wire", 2009, p. 1-2); and claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, Blumendraht, and Puleo as applied to claim 4 above and evidenced by Pyromation and The Engineering Toolbox, and as evidenced by or further in view of Greenden.
Regarding claims 5 and 6, the teachings of the cited prior art may be considered to differ from the current invention in that the wire discussed above is not explicitly taught to be zinc-cladded iron.  However, as discussed above, Blumendraht teaches that green floral wire may comprise iron or stainless steel (i.e. which also includes iron) wire or galvanized wire. As evidenced by Greenden, "galvanized wire" is zinc-cladded iron or steel, which also qualifies as "zinc-cladded iron" (p. 1).  Greenden further teaches that galvanized iron wire has a firm zinc coating, demonstrates good corrosion resistance, and can be used to bind plants (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to use zinc-cladded iron, i.e. galvanized iron, as the wire (i.e. "metal thread") in the prior art products because Blumendraht teaches that the material may be iron or galvanized wire, and because zinc-cladded iron demonstrates good corrosion resistance and can be used to bind plants.  




Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo (US Pat. No. 6,093,459) in view of Shimada (JP 2010-17533 A), the text of which is cited herein according to an English language translation.  
Regarding claims 1-4 and 7-12, Puleo teaches decorative branch assemblies comprising a branch portion (104), which includes a rod having a main portion extending intermediate to a first end portion (unlabeled) and a second end portion (unlabeled), and a group of sub-branches (106), each including a flexible member 
The teachings of Puleo may be considered to differ from the current invention in that the yarn or plastic material is not explicitly taught to include metal thread in . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo in view of Shimada, as applied to claim 4 above and evidenced by The Engineering Toolbox, and further in view of Greenden. 
Regarding claim 5, the teachings of the cited prior art differ from the current invention in that the wire discussed above is not taught to be zinc-cladded iron.  However, as discussed above, Shimada teaches that the metal thread in the disclosed 

	Regarding claim 6, the teachings of Shimada differ from the current invention in that the metal thread in the disclosed yarn is not taught to be coated green or brown.  However, Shimada does teach that the metal threads in the yarn are coated with other threads, that fibers and threads in the product can all have the same color, which is a predetermined, selected color, and, as discussed above, Shimada's product is decorative (par.11, 12, 22, 23).  As also discussed above, Puleo further teaches that the wrapping should have a color, such as green, that simulates an artificial leaf or tree.

As such, it would have been obvious to one of ordinary skill in the art to coat the metal threads in Shimada's product with any desired color, including green or brown, in order to achieve a desired decorative effect, in order to best simulate a natural tree, and because Puleo teaches to color the components of his tree green.  Additionally, the selection of the recited colors is one of ornamentation only that is a prima facie obvious aesthetic design choice, which does not define the claimed product over the prior art.  See MPEP 2144.04 (I). 


Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive or are moot in view of the current rejections.
Applicant has argued that each of Puleo and Shaffer in combination with Blumendraht fail to teach the newly added elements of claim 1.  However, as noted above, the combined references do teach or render obvious a method of manufacturing branch assemblies that meets the claim limitations and includes forming multiple windings of a continuous combustion-resistant metal thread, which has a diameter in the range of approximately 0.23 to 1.3 mm, about the first branch portion and the first end portion of each of the first group of sub-braches, thereby attaching the first group of sub-branches to the first branch portion.  The instantly claimed metal thread diameter is obvious in view of Blumendraht. See MPEP 2144.05. 


Applicant's arguments regarding the combination of Puleo and/or Shaffer with Kimura and Ichiryu are moot in view of the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784